Case 2:18-cv-01620-MAK Document 176 Filed 09/30/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
v. NO. 18-1620
BLANCHE CARNEY, et al. 2
ORDER

AND NOW, this 30" day of September 2019, upon considering the pro se Plaintiff’s
Motion for preliminary and permanent injunctive relief (ECF Doc. No. 175) raising concerns about
possible risks of harm from other inmates but his only remaining claims involve Officer Shaniqua
Ford for conduct arising long ago, finding there is no plead basis to find Officer Ford controls
Plaintiff's conditions of confinement and, to the contrary, the pro se Plaintiff concedes the Curran
Fromhold Correctional Facility or Department of Corrections allegedly place him at risk from
other inmates through custodial assignment, and further finding we cannot enter an Order based
on the present allegations directly interfering in the day-to-day operations of assignments to
protective custody at Curran Fromhold Correctional Facility, and thus finding the pro se Plaintiff
failed to establish a likelihood of success on the merits, particularly given Officer Ford’s pending
Motion to dismiss (ECF Doc. No. 173) to which Plaintiff must respond on or before October 8,
2019, it is ORDERED pro se Plaintiff's Motion for injunctive relief (ECF Doc. No. 175) is

DENIED.

KEARNEY
